DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/25/2022 has been entered. Amended Claims 1, 2, 5, 7, 9-12, 15 and 16 have been noted in addition to canceled Claims 6 and 14 and new Claims 21-22. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-5, 7-13 and 15-22 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, line 3, change “via circulation corridor” to -- via a circulation corridor --
In Claim 1, line 4, change “positioned upstream the circulation blower” to -- positioned upstream relative to the circulation blower --
In Claim 16, change “a wall that separates air upstream the circulation blower from air downstream the circulation blower” to -- a wall that separates air upstream from the circulation blower from air downstream from the circulation blower --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 9-13, 15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites the limitation “wherein the controller modulates the airflow of the air by controlling operation of the circulation blower, and wherein the controller varies the rotation speed of the fan blades independent of the operation of the heating blower” which is considered indefinite because the established “fan blades” belong to the “heating blower” (as is provided in Claim 4). Thus, it is unclear how the fan blades of the heating blower are to be operated “independent of the operation of the heating blower” since operation of the heating blower would necessarily cause operation of the fan blades. The metes and bounds of Claim 5 are consequently unclear. 
	Claim 9 recites the limitation “supplying, within a circulation corridor, the air heated by the fan friction from the heating blower to a circulation blower” and then proceeds to recite “circulating, by a circulation blower, the air heated by the fan friction”. It is unclear if the same “circulation blower” is being referred to in each instance or if the method relies upon two distinct circulation blowers. The metes and bounds of Claim 9 are consequently unclear.
	Claims 10-13, 15 and 22 are rejected due to their dependency on Claim 9. 
	Claim 11 recites the limitation “directing the airflow of heated air adjacent to a processing chamber” which is considered indefinite because Claim 10, on which Claim 11 depends, claims “directing, via the circulation corridor, the airflow of heated air into a processing chamber”. Thus, it is unclear if “a processing chamber” in Claim 11 is referring to the same processing chamber established in Claim 10 or if it is referring to a distinct, additional processing chamber. Moreover, Claim 11 appears to contradict Claim 10 - it is unclear in Claim 11 if the airflow of heated air is directed “adjacent to a processing chamber” in addition to being directed “into a processing chamber” (as provided in Claim 10), if the airflow of heated air is directed “adjacent to a processing chamber” subsequently to being directed “into a processing chamber” (as provided in Claim 10), or if this limitation means something else altogether. The metes and bounds of Claim 11 are consequently unclear.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler (US 3,977,387) in view of Hertzberg et al. (US 2012/0211482 A1) (hereinafter “Hertzberg”). 
	Regarding Claim 1, Lawler teaches of an apparatus (Fig. 1), comprising: 
	a processing chamber (12) in fluid communication with a heating blower (18) via a circulation corridor (16) (see at least Col. 3 lines 56-62 and Fig. 1), wherein the heating (18) blower heats air by fan friction (“friction”) (see at least Col. 2 lines 39-43, Col. 4 lines 17-27 and Fig. 1); 
	wherein the heating blower is positioned within the circulation corridor (16) (as is shown in Fig. 1) and wherein a temperature of the air is modulated by the heating blower (as is evident from heating blower (18) serving as the “heat source” for the apparatus) (see at least Col. 4 lines 17-19 and Fig. 1).  
	Lawler fails to explicitly teach of a separate circulation blower disposed within the circulation corridor that modulates airflow independently of the heating blower, wherein the circulation blower is arranged such that the heating blower is positioned upstream relative to the circulation blower within the circulation corridor and such that the circulation corridor supplies the air directly from the heating blower to the circulation blower and the circulation blower then circulates the air to the processing chamber.
	Hertzberg discloses a relatable convection system for an oven (Fig. 3) that comprises a processing chamber (56), a circulation corridor (58) and a heating element (30) disposed within the circulation corridor that may be “any of a variety of heat sources” (see [0021], [0023] and Figs. 3-6). Hertzberg teaches of a separate circulation blower (32) disposed within the circulation corridor that modulates airflow independently of the heating element (see at least [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the heating element can be turned off at any time including when the circulation blower is operating which indicates that the circulation blower (32) modulates airflow independently of the heating element), wherein the circulation blower is arranged such that the heating element is positioned upstream relative to the circulation blower within the circulation corridor (as is shown in Fig. 6) and such that the circulation corridor supplies the air directly from the heating element (30) to the circulation blower (32) and the circulation blower then circulates the air to the processing chamber (56) (as is shown in Fig. 6). Hertzberg teaches that the circulation blower (32) is oriented vertically and arranged downstream from the heating element and that using the circulation blower in this fashion is advantageous because, inter alia, it provides means for controlling air flow and provides “even air distribution along the height of cavity” (see at least [0024]-[0025] and Figs. 5, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Lawler by implementing a separate circulation blower within the existing circulation corridor, at a location downstream from the existing heating element (which is the existing heating blower), that modulates airflow independently of the existing heating element (which is the existing heating blower) based on the teachings of Hertzberg. Doing so would have provided means for providing independent control of air flow within the apparatus and would have facilitated even air distribution along the entire height of the processing chamber. Note that such modification would have necessarily resulted in the invention as claimed.   

	Regarding Claim 2: Hertzberg also teaches of a controller (“controller or control system”) (see at least [0018] and [0023]), operably coupled to the heating element (30) and the circulation blower (32), that modulates the temperature within the processing chamber by controlling operation of the heating element (see at least [0018], [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the temperature within the processing chamber is clearly modulated by controlling operation of the heating element). Note that the combined apparatus of Lawler and Hertzberg would necessarily utilize a controller of the type taught by Hertzberg that can facilitate independent control of the heating element for heating and the recirculation blower for air circulation to facilitate the teachings of Hertzberg (see the rejection for Claim 1 above). Thus, the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed (Note that in the combination of Lawler and Hertzberg, the heating element is the heating blower taught by Lawler (as is presented above in the rejection for Claim 1)). 

	Regarding Claim 3: Hertzberg also teaches of a controller (“controller or control system”) (see at least [0018] and [0023]), operably coupled to the heating element (30) and the circulation blower (32), that controls the operation of the heating element independent of operation of the circulation blower (see at least [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the heating element can be turned off at any time including when the circulation blower is operating which indicates that the controller controls the operation of the heating element independent of operation of the circulation blower). Note that the combined apparatus of Lawler and Hertzberg would necessarily utilize a controller of the type taught by Hertzberg that can facilitate independent control of the heating element for heating and the recirculation blower for air circulation to facilitate the teachings of Hertzberg (see the rejection for Claim 1 above). Thus, the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed (Note that in the combination of Lawler and Hertzberg, the heating element is the heating blower taught by Lawler (as is presented above in the rejection for Claim 1)).

	Regarding Claim 4, Lawler also teaches that the fan friction is based on a rotation speed of fan blades of the heating blower (see at least Col. 2 lines 39-43, Col. 4 lines 17-27 and Fig. 1).

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejection set forth in this Office Action, Hertzberg also teaches that the controller, which would be used in the combined apparatus, modulates the airflow of the air by controlling operation of the circulation blower (32) (see at least [0018], [0024]-[0025] and Figs. 5, 6), and that the controller controls the operation of the heating element independent of operation of the circulation blower (see at least [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the heating element can be turned off at any time including when the circulation blower is operating which indicates that the controller controls the operation of the heating element independent of operation of the circulation blower). Thus, the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed (Note that in the combination of Lawler and Hertzberg, the heating element is the heating blower taught by Lawler (as is presented above in the rejection for Claim 1)).

	Regarding Claim 7, Lawler also teaches of a temperature controller (36) operably coupled to a temperature sensor (30) located within the processing chamber (as is shown in Fig. 1), wherein the temperature controller generates a signal (a pressure signal) based on the temperature as monitored by the temperature sensor (see at least Col. 4 lines 29-39 and Figs. 1, 2); and a motor speed controller (34) operably coupled to the temperature controller and the heating blower (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2), wherein the motor speed controller controls an operation of the heating blower based on the signal (controller (34) will, at least, cause heating blower (18) to turn on and off to produce heat and to stop producing heat based on the signal) (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2). Also note that Hertzberg teaches of independent control (see the rejection for Claim 1 above) and that the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Lawler also teaches that the heating blower heats the air by a friction generated from moving the air (see at least Col. 2 lines 39-43, Col. 4 lines 17-27 and Fig. 1), and, in the combination of Lawler and Hertzberg, the heating blower would heat the air independent of the circulation blower circulating the air based on the teachings of Hertzberg (see at least [0018], [0024]-[0025] of Hertzberg and the rejection for Claim 1 above). 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejection set forth in this Office Action, Lawler teaches of a method for heating an oven (Fig. 1), comprising: 
	heating, by a heating blower (18), air by fan friction (“friction”) (see at least Col. 2 lines 39-43, Col. 4 lines 17-27 and Fig. 1);  
	supplying, within a circulation corridor (16), the air heated by the fan friction from the heating blower (see at least Col. 4 lines 17-19 and Fig. 1); and
	controlling, by the heating blower, a temperature of the air (see at least Col. 4 lines 17-19 and Fig. 1).  
	Lawler fails to explicitly teach of supplying, within the circulation corridor, the air heated by the fan friction from the heating blower to a circulation blower, circulating, by a circulation blower, the heated air to generate an airflow within the circulation corridor, and controlling, by the heating blower, a temperature of the air independent of the airflow of the air. 
	Hertzberg discloses a relatable convection system for an oven (Fig. 3) and of a method for using the same wherein the oven comprises a processing chamber (56), a circulation corridor (58) and a heating element (30) disposed within the circulation corridor that may be “any of a variety of heat sources” (see [0021], [0023] and Figs. 3-6). Hertzberg teaches of a separate circulation blower (32) disposed within the circulation corridor that modulates airflow independently of the heating element (see at least [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the heating element can be turned off at any time including when the circulation blower is operating which indicates that the circulation blower (32) modulates airflow independently of the heating element), wherein the circulation blower is arranged such that the heating element is positioned upstream relative to the circulation blower within the circulation corridor (as is shown in Fig. 6) and such that the circulation corridor supplies the air directly from the heating element (30) to the circulation blower (32) and the circulation blower then circulates the air to the processing chamber (56) (as is shown in Fig. 6). Thus, Hertzberg teaches of supplying, within the circulation corridor (58), the air heated by the heating element to the circulation blower (32), circulating, by a circulation blower (32), the heated air to generate an airflow within the circulation corridor, and controlling, by the heating element, a temperature of the air independent of the airflow of the air (see at least [0020], [0023], [0025] and Figs. 5, 6). Hertzberg teaches that the circulation blower (32) is oriented vertically and arranged downstream from the heating element and that using the circulation blower in this fashion is advantageous because, inter alia, it provides means for controlling air flow and provides “even air distribution along the height of cavity” (see at least [0024]-[0025] and Figs. 5, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Lawler by implementing a separate circulation blower within the existing circulation corridor, at a location downstream from the existing heating element (which is the existing heating blower), that modulates airflow independently of the existing heating element (which is the existing heating blower) based on the teachings of Hertzberg and of supplying, within the circulation corridor, the air heated by the heating element to the circulation blower, circulating, by a circulation blower, the heated air to generate an airflow within the circulation corridor, and controlling, by the heating element, a temperature of the air independent of the airflow of the air as is also taught by Hertzberg. Doing so would have provided means for providing independent control of air flow within the apparatus and would have facilitated even air distribution along the entire height of the processing chamber. Note that such modification would have necessarily resulted in the invention as claimed.   

	Regarding Claim 10, Lawler also teaches of directing, via the circulation corridor, the airflow of heated air into a processing chamber (12) (as is shown via a portion of the directional flow arrows flowing into chamber (12) in Fig. 1).   

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Lawler also teaches of additionally directing the airflow of heated air adjacent to the processing chamber (12) (as is shown via a portion of the directional flow arrows flowing around chamber (12) in Fig. 1).   

Regarding Claim 12, Lawler also teaches that controlling the temperature comprises controlling, via a motor speed controller (34), an operation of the heating blower (controller (34) will, at least, cause heating blower (18) to turn on and off to produce heat and to stop producing heat) (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2). Also note that Hertzberg teaches of independent control (see the rejection for Claim 9 above) and that the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed.

	Regarding Claim 13: The combination of Lawler and Hertzberg also teaches that operation of the heating blower is controlled independent of an operation of the circulation blower (as is presented in the rejection for Claim 9 above). 

	Regarding Claim 15, Lawler also teaches of monitoring, by a temperature sensor (30), the temperature of the air within a processing chamber (12) and that controlling of the temperature is based on the monitoring (see at least Col. 4 lines 28-38 and Fig. 1).

	Regarding Claim 16, Lawler teaches of an oven (Fig. 1), comprising: 
	a heating blower (18) in fluid communication with a processing chamber (12), wherein the heating blower heats air by fan friction (“friction”) (see at least Col. 2 lines 39-43, Col. 4 lines 17-27 and Fig. 1); and 
	a circulation corridor (16), wherein the circulation corridor includes a wall (20) that separates air upstream from the heating blower from air downstream from the heating blower (see at least Col. 3 lines 62-66 and Fig. 1).  
	Lawler fails to explicitly teach of a circulation blower, in fluid communication with the circulation corridor and the processing chamber, that generates an airflow of air heated by the heating blower, wherein the heating blower heats the air independently of generation of the airflow.
	Hertzberg discloses a relatable convection system for an oven (Fig. 3) that comprises a processing chamber (56), a circulation corridor (58) and a heating element (30) disposed within the circulation corridor that may be “any of a variety of heat sources” (see [0021], [0023] and Figs. 3-6). Hertzberg teaches of a separate circulation blower (32) disposed within the circulation corridor that modulates airflow independently of the heating element (see at least [0020], [0023] and [0025] and note that in [0023] it is disclosed that “heating element 30 may be turned on/off by a control system when desired or at certain times during the cooking operation” - thus, the heating element can be turned off at any time including when the circulation blower is operating which indicates that the circulation blower (32) modulates airflow independently of the heating element), wherein the circulation blower is arranged such that the heating element is positioned upstream relative to the circulation blower within the circulation corridor (as is shown in Fig. 6) and such that the circulation corridor supplies the air directly from the heating element (30) to the circulation blower (32) and the circulation blower then circulates the air to the processing chamber (56) (as is shown in Fig. 6). Thus, Hertzberg teaches that the circulation blower (32) is in fluid communication with the circulation corridor (58) and the processing chamber (56), generates an airflow of air heated by the heating element (air flow shown via the air flow arrows in Fig. 6), and that the heating element heats the air independently of generation of the airflow (see at least [0020], [0023] and [0025] and Figs. 5, 6). Hertzberg teaches that the circulation blower (32) is oriented vertically and arranged downstream from the heating element and that using the circulation blower in this fashion is advantageous because, inter alia, it provides means for controlling air flow and provides “even air distribution along the height of cavity” (see at least [0024]-[0025] and Figs. 5, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Lawler by implementing a separate circulation blower within the existing circulation corridor that is in communication with the existing processing chamber, at a location downstream from the existing heating element (which is the existing heating blower), that generates an airflow of air heated by the heating element, wherein the heating element heats the air independently of generation of the airflow based on the teachings of Hertzberg. Doing so would have provided means for providing independent control of air flow within the apparatus and would have facilitated even air distribution along the entire height of the processing chamber. Note that wall (20) taught by Lawler, which already separates upstream air from downstream air within corridor (16), would necessarily additionally separate air upstream from the circulation blower (which would be implemented within the existing corridor (16) in the combined apparatus) from air downstream from the circulation blower as claimed (see at least Col. 3 lines 62-66 and Fig. 1 of Lawler). Thus, such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Lawler also teaches that the airflow of the air heated by the heating blower travels into the processing chamber (12) (as is shown via the flow arrows in Fig. 1).  

	Regarding Claim 18, Lawler also teaches of a motor speed controller (34), operably coupled to the heating blower, that modulates a temperature within the processing chamber by controlling an operation of the heating blower (controller (34) will, at least, cause heating blower (18) to turn on and off to produce heat and to stop producing heat) (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2). Also note that Hertzberg teaches of independent control (see the rejection for Claim 16 above) and that the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed.

	Regarding Claim 19, Lawler also teaches that the motor speed controller (34) is capable of varying the temperature (by e.g. turning the heating blower off if too high of a temperature is reached or if an operation is complete) (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2) and Hertzberg teaches that airflow can be independently controlled and remain constant (see at least [0018], [0024]-[0025] and the rejection for Claim 16 above). Thus, the controller in the combined apparatus would have necessarily been configured as claimed and the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed.

	Regarding Claim 20, Lawler also teaches of a temperature controller (36), operably coupled to the motor speed controller (34), that monitors the temperature (see at least Col. 4 lines 29-39, Col. 7 lines 27-50 and Figs. 1, 2).

	Regarding Claim 21, Lawler also teaches that the circulation corridor (16) includes a wall (20) positioned such that air upstream from element (18) is separated from air downstream from element (18) (see at least Col. 3 lines 62-66 and Fig. 1 of Lawler). Note that in the combined apparatus, wall (20) taught by Lawler, which already separates upstream air from downstream air within corridor (16), would necessarily additionally separate air upstream from the circulation blower (which would be implemented within the existing corridor (16) in the combined apparatus) from air downstream from the circulation blower as claimed (see at least Col. 3 lines 62-66 and Fig. 1 of Lawler). Thus, the combination of Lawler and Hertzberg would have necessarily resulted in the invention as claimed.  

	Regarding Claim 22, Lawler also teaches of supplying, via the circulation corridor, the airflow through a processing chamber (12); and expelling the airflow out of the oven subsequent to the airflow traveling through the processing chamber (via element (24)), wherein air that has traveled through the processing chamber is processed air, and wherein the heating blower avoids heating the processed air by the fan friction (since it primarily heat air from element (26)) (see at least Col. 4 lines 3-9 and Fig. 1).

Response to Arguments
5.	The arguments filed 2/25/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuboyama (US 4,426,793) and Kuboyama (US 4,319,408) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/3/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762